Mahoney, P. J. (concurring in part and dissenting in part).
Because we disagree with the majority’s conclusion that there is insufficient evidence to support defendant’s conviction of driving while intoxicated, we respectfully dissent from that part of the majority statement which would reverse defendant’s conviction for that crime. The only witness with defendant throughout the evening testified that defendant consumed 13 drinks, including three bottles of beer, four draught *506beers, two shots of tequila and four schnapps "fireballs”, within a four-hour time period (cf, People v Hagmann, 160 AD2d 1125). Significantly, defendant consumed the six shots of alcohol within a half hour of attempting to drive. According to the testimony of witnesses following defendant’s vehicle, defendant drove at speeds reaching 60 miles per hour along a sharply curving two-lane highway, crossing into the oncoming lane of traffic. The nurse who attended defendant after the accident testified to defendant’s dazed eyes, slow speech and breath smelling of alcohol. The nurse also testified that, although defendant did not appear to be "[s]tumbling down drunk”, "[h]e had been drinking”. Given that we are to view the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620) and that "[t]he resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses” (People v Ryan, 161 AD2d 677), we are of the view that the verdict was not against the weight of the evidence. Accordingly, we would affirm the judgment of conviction in its entirety.
Ordered that the judgment is modified, on the facts, by reversing the conviction of driving while intoxicated and dismissing the count in the indictment therefor, and, as so modified, affirmed.